AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Luis Ascencion-Molohua Case Number: 3:20-mj-20193.
Carolyn L Oliver

 

 

Defendant's Attorney

FILED

REGISTRATION NO. 93984298

 

 

 

 

 

 

 

 

 

 

THE DEFENDANT: | JAN 28 2020
pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) | cou Ee eS OST GE CALIFORNIA
after a plea of not guilty. _ [BY perm
Accordingly, the defendant is. adjudged guilty of such count(s), which involve the following offensefs):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
Li Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: f

 

-EXTIME SERVED O days

X] Assessment: $10 WAIVED & Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. |

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 28, 2020
Date of Imposition of Sentence

fo os eee
Coa bg
. N ( My ee
Received or ey

DUSM HONORABUE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:20-mj-20193

 

 

 

 
